The Center

Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
J & H of Washington, Inc. d/b/a Young’s Quick Stop #1,

Respondent.

Docket No. C-14-273

FDA Docket No. FDA-2013-H-1476
Decision No. CR3094

Date: January 29, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

‘or Tobacco Products (CTP) initiated the above-captioned matter when it

filed an Administrative Complaint for Civil Money Penalties (Complaint) with the
Departmental Appeals Board, Civil Remedies Division (CRD) and the Food and Drug
Administration’s (FDA) Division of Dockets Management. CTP seeks to impose civil

money penal

ties under the Federal Food, Drug, and Cosmetic Act (Act) and the Act’s

implementing regulations.

The Complaint alleges the following facts. Respondent owns an establishment that sells
tobacco products and is located at 100 G Street, Aberdeen, Washington 98520.

Complaint §

On June 20,

3. CTP conducted four inspections of the establishment. Complaint § 9.

2012, CTP initiated a previous civil money penalty action, CRD docket

number C-12-877, against Respondent in which it alleged three violations of regulations
found at 21 C.F.R. Part 1140. See Complaint § 10; CTP v. J & H of Washington, Inc.,
2

d/b/a Young’s Quick Stop #1, DAB CR2593, at 2-4 (2012).' In that action, the
Administrative Law Judge found that Respondent committed one violation of the
regulations on June 6, 2011, and two violations of the regulations on February 23, 2012.
Young’s Quick Stop #1, DAB CR2593, at 7-8. The Administrative Law Judge entered
default judgment against Respondent and ordered it to pay a $500 civil money penalty.
Young’s Quick Stop #1, DAB CR2593, at 9.

During a subsequent inspection, FDA-commissioned inspectors documented the
following at Respondent’s establishment:

[A] person younger than 18 years of age was able to purchase a package of
Newport Box cigarettes on April 24, 2013, at approximately 5:55 PM; and

. .. the minor’s identification was not verified before the sale, as detailed
above, on April 24, 2013, at approximately 5:55 PM.

Complaint § 1.

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
Complaint on December 4, 2013, via United Parcel Service. CTP charged Respondent
with violations of 21 C.F.R. § 1140.14(a) (sale of tobacco products to a minor) and 21
C.F.R. § 1140.14(b)(1) (failure to verify the age of a person purchasing tobacco products
by means of photographic identification containing the bearer’s date of birth). Complaint
4, 1. CTP asked the CRD to impose a $5,000 civil money penalty based on five alleged
violations of the regulations in a 36-month period. Complaint § 13.

The Complaint provided detailed instructions related to filing an answer and requesting
an extension of time to file an answer. Complaint J 14-18, 20-22. The Complaint stated
that failure to file an answer could result in the imposition of a civil money penalty
against Respondent. Complaint § 19. Further, after CTP filed the Complaint, CRD sent
Respondent an Initial Order informing Respondent of the requirement to file an answer to
avoid a default judgment. CRD sent a form answer along with the Initial Order that
Respondent could fill out and file with CRD. Respondent neither filed an answer nor
requested an extension of time within the 30-day time period prescribed in 21 C.F.R.

§ 17.9.

If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that:

' Administrative decisions cited in this decision are accessible on the internet at:
http://www.hhs.gov/dab/decisions/index.html.

3

[T]he presiding officer shall assume the facts alleged in the complaint to be
true, and, if such facts establish liability under the relevant statute, the
presiding officer shall issue an initial decision within 30 days of the time
the answer was due, imposing:

(1) The maximum amount of penalties provided for by law for the

violations alleged; or

(2) The amount asked for in the complaint, whichever amount is smaller.

21 C.F.R. § 17.11(a). Further, a failure to file a timely answer means that “the
respondent waives any right to a hearing and to contest the amount of the penalties and
assessments” imposed in the initial decision. 21 C.F.R. § 17.11(b).

Accepting the facts alleged in the Complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C.F.R. §§ 1140.1(b), 1140.14. Lalso find that CTP’s request to impose a $5,000 civil
money penalty is permissible. See 21 C.F.R. § 17.2.

Therefore, Respondent is directed to pay a civil money penalty in the amount of $5,000.
This initial decision becomes final and binding upon both parties 30 days after the date of
its issuance. 21 C.F.R. § 17.11(b).

It is so ordered.

/s/
Joseph Grow
Administrative Law Judge

